     Case 2:19-cv-01837-JAM-DB Document 59 Filed 12/29/20 Page 1 of 2


1

2

3

4

5

6

7

8

9

10
                              IN THE UNITED STATES DISTRICT COURT
11
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13   RUBY CHACKO,                                             Case No. 2:19-CV-01837-JAM-DB
14                    Plaintiff,                              ORDER GRANTING JOINT
                                                              MOTION FOR EXTENSION OF
15          v.                                                CASE DEADLINES PENDING
                                                              RESOLUTION OF DISCOVERY
16   AT&T UMBRELLA PLAN NO. 3,                                DISPUTES
17                    Defendants.
18

19

20          The Court, having considered the Third Joint Motion for Extension of Case Deadlines

21   Pending Resolution of Discovery Disputes, and good cause appearing therefore,

22          IT IS HEREBY ORDERED THAT:

23                   Plaintiff’s motion for summary judgment shall be filed on or before April 27,

24                    2021;

25                   Defendant’s opposition and cross motion shall be filed on or before May 18,

26                    2021;

27                   Plaintiff’s reply and opposition shall be filed on or before June 1, 2021;

28                                                                   ORDER RE: CASE DEADLINES
                                                        1           Case No. 2:19-CV-01837-JAM-DB
     Case 2:19-cv-01837-JAM-DB Document 59 Filed 12/29/20 Page 2 of 2


1               Defendant’s reply shall be filed on or before June 8, 2021; and

2               Hearing on the cross motions is set for June 22, 2021 at 1:30 p.m.

3

4

5

6    DATED: December 28, 2020                     /s/ John A. Mendez
7                                                 THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                             ORDER RE: CASE DEADLINES
                                                  2           Case No. 2:19-CV-01837-JAM-DB
